                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF ARIZONA

In the Matter of:

NICOLE R. MCGILL,                                   Case No. 2:20-bk-09868-DPC
(Social Security No. ***-**-0949)                   Chapter 7
                                                    Hon. Daniel P. Collins
            Debtor.
___________________________/

MICHIGAN UNEMPLOYMENT                               Adversary Proceeding No.
INSURANCE AGENCY,                                   2:20-ap-00332-DPC
                                                    Hon. Daniel P. Collins
             Plaintiff,
v.

NICOLE R. MCGILL,

            Defendant.
___________________________/

 MOTION FOR DEFAULT JUDGMENT ON COMPLAINT TO DETERMINE
                DISCHARGEABILITY OF DEBT

      The Michigan Unemployment Insurance Agency (Plaintiff), through its

attorneys, Dana Nessel, Attorney General, and Rebecca M. Smith, Assistant

Attorney General, files this motion for default judgment under Fed. R. Civ. P. 55

and Fed. R. Bank. P. 7055, and in support states as follows:

      1.     Plaintiff commenced an adversary proceeding on December 2, 2020.

      2.     Plaintiff served the complaint and summons on Defendant and

Defendant’s attorney, Shawn L. Stone, by United States Postal Service first-class

mail on December 3, 2020. (Doc. 4.)

      3.     An answer was due on January 4, 2021.

      4.     The Court Clerk entered a default on February 23, 2021. (Doc. 7.)




Case 2:20-ap-00332-DPC     Doc 9 Filed 03/04/21 Entered 03/04/21 09:45:02        Desc
                           Main Document    Page 1 of 2
       5.     The Defendant has not filed an answer or other responsive pleading,

nor has the Defendant moved to set aside the default.

       6.     Defendant’s debt to the Plaintiff is $39,087.00, plus allowable costs.

       7.     An affidavit of default is attached as Exhibit A.

       8.     A proposed order for default judgment is attached as Exhibit B.

       9.     The Plaintiff relies on its pleadings is entitled to a default judgment of

non-dischargeability as to the current amount owed.


                  CONCLUSION AND REQUEST FOR RELIEF

       THEREFORE, the Plaintiff requests that this Court enter a default judgment

of non-dischargeability with judgment in the amount of $39,087.00, plus $350.00 in

costs and fees, in favor of the Plaintiff.

                                                Respectfully submitted,

                                                Dana Nessel
                                                Attorney General

                                                /s/ Rebecca M. Smith
                                                Rebecca M. Smith (P72184)
                                                Assistant Attorney General
                                                Attorneys for Plaintiff
                                                Labor Division
                                                P.O. Box 30736
                                                Lansing, MI 48909
                                                (517) 335-1950
Dated: March 4, 2021                            Smithr72@michigan.gov




Case 2:20-ap-00332-DPC       Doc 9 Filed 03/04/21 Entered 03/04/21 09:45:02        Desc
                             Main Document    Page 2 of 2
